Citation Nr: 1420357	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967, with subsequent Army Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

When this case was previously before the Board in July 2013, it was remanded for additional development.  The case is now before the Board for final appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's bilateral knee disability is related to active service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a February 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, a private post-service medical record, VA examination reports and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In July 2013 correspondence, VA requested that the Veteran authorize VA to obtain private medical records.  However, the Veteran did not respond.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA conducted an examination, resulting in a medical opinion, in September 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2013 VA medical opinion is adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides a rationale for the opinion offered.  It considers all of the pertinent evidence of record, and the statements of the Veteran.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he now has a bilateral knee disability because he suffered injuries during active duty from 1965 through 1967.  He states that the physical wear and tear on his knees from long marches, jumping out of helicopters and walking on uneven and at times muddy terrain caused injuries to his knees.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a bilateral knee disability.  The evidence does not show that the Veteran's current disability is related to active duty.  

The Veteran's service treatment records reflect that he was treated on one occasion during active duty in September 1967 for bilateral knee pain.  His knees were tender to palpation and clicking was observed.  Radiographic examination of the knees was normal.  The Veteran's service treatment records reflect no further injury or treatment during the remainder of his active duty or his Reserve service.  

The post-service medical records are negative for relevant complaints, symptoms, findings or diagnoses for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In a February 2010 statement, a private medical doctor states that he began treating the Veteran in 2007.  He diagnosed the Veteran with crepitus laxity in the knee and moderate to severe degenerative joint disease.  He notes that the Veteran had increasing knee pain which the Veteran thought was related to moving artillery shells and jumping out of helicopters while in Vietnam.  The physician states his impression was that the Veteran had degenerative joint disease most likely partly due to his years in the service but certainly not exclusively due to this.

The Board's July 2013 Board decision found that a negative medical opinion, set forth in an April 2010 VA examination report, was inadequate because there did not appear to have been any consideration of the Veteran's lay statements regarding continuous symptoms since service.  The report of a radiographic examination of the left knee conducted at that time reflects that latency was seen in the lateral tibial condyle which could represent an old healed fracture.

The report of the September 2013 VA examination relates that the Veteran reported that he was now retired as of 2006 and had never sustained any work-related injury.  The examiner notes that the report of the April 2010 VA examination did not discuss the Veteran's history regarding an injury to the left knee.  According to history provided during the current examination, during a 1984 soft-ball game the Veteran rounded second base, did not see a crouching opponent player and fell over that player.  He injured his left knee, stating, "I broke my left tibia."  He pointed to the lateral aspect of the left knee just below the knee joint which anatomically was the lateral tibial plateau.  He reported that he was in a cast brace which was hinged at the knee.  He was not sure if he used crutches because he could not recall, but stated that he did not have surgery and was off work anywhere from 4 to 6 weeks.  

The examiner notes that the report of the April 2010 x-ray did raise the question of a possible old fracture of the lateral tibial condyle.  The current examiner reviewed the report and found a maintained joint space laterally, but lateral tibial plateau and lateral femoral condylar spurs with irregularity of the lateral tibial plateau which was compatible with a previous lateral tibial plateau fracture which was now well healed but showing residuals of degenerative change.  

The examiner notes that the Veteran reported some degrees of knee pain after he left the military, and reviews the February 2010 private medical opinion.  The examiner states that the private physician was hedging a great deal in stating that the Veteran did have degenerative joint disease, that is, arthritis of his knees, and saying that it was "most likely partly due to his years in service, but certainly not exclusively due to this."  The private physician thus was suggesting that there may be other circumstances causing arthritis of the Veteran's knees which the private physician did not discuss.  The private physician did not discuss the 1984 soft-ball injury with a fracture of the lateral tibial plateau.  Therefore the examiner states that he would consider this letter from the private physician rather nonspecific and not founded on fact.  The private physician did not mention facts that the Veteran knew, but perhaps did not tell the private physician, that is, concerning the fracture. 

The Veteran's diagnosis was osteoarthritis, left knee, involving primarily lateral compartment with history of lateral tibial plateau fracture in 1984; and minimal osteoarthritis, right knee.  The etiology of the Veteran's knee condition was lateral compartment osteoarthritis of the left knee secondary to his lateral tibial plateau fracture which was worsened by x-ray in the last 3 years.  Further the right knee condition was mild degenerative arthritis.  Given the Veteran's history of complaining to his primary care physician finally after 40 years of his discharge from the  military, with no evidence of significant treatment of his knees while in the military, and the history of the fracture of the lateral tibial plateau of the left knee, it was not likely that the Veteran's current knee condition had anything to do with his military history.  Rather the right knee was a result of aging arthritis, particularly given the Veteran's body habitus, and the left knee was due to lateral tibial plateau fracture which had progressed in the years since 1984. 

The Board finds that the September 2013 medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record and included a detailed discussion of the February 2010 opinion provided by a private physician.  The examiner's responsibility is to provide a disability evaluation and it is the Board's responsibility to determine the weight and credibility of the evidence before it.  See Evans v. West, 12 Vet.App. 22, 30 (1998).  The VA examiner explained his opinions with references to the Veteran's active duty and post-service medical history, not merely by discounting the private physician's opinion.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) .  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board also finds that the September 2013 medical opinion outweighs the February 2010 private opinion.  The private physician was either unaware of, or ignored, the Veteran's 1984 fracture.  See Bloom, supra; see Prejean, supra.  VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  However, in this case, the Board finds that the February 2010 medical opinion is entitled to very limited probative value because it is based on an inaccurate history.  

The Board acknowledges the assertions by the Veteran in support of this claim.  The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current bilateral knee disability is related to injuries incurred during active duty from November 1965 to November 1967) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

As the preponderance of the evidence is against the claim for service connection for a bilateral knee disability the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


